            Case 1:20-cv-00706-JL Document 13 Filed 09/08/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

  RICHARD DASCHBACH and ELCINDA
  PERSON, individually and on behalf of all
  others similarly situated,                        Case No. 1:20-cv-00706-JL

                 Plaintiffs,

  v.                                                CLASS ACTION

  ADVANCED MARKETING &                              JURY DEMANDED
  PROCESSING, INC. d/b/a PROTECT MY
  CAR, a Florida corporation,

                 Defendant.



        ASSENTED-TO MOTION FOR EXTENSION OF TIME FOR PLAINTIFF
       TO RESPOND TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                        AND DISMISS COMPLAINT

       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), Plaintiffs Richard Daschbach (“Daschbach”) and

Elcinda Person (“Person”) (collectively “Plaintiffs”) move this Court for the entry of an Order

granting an extension of time to respond to Defendant Advanced Marketing & Processing, Inc.

d/b/a Protect My Car (“Defendant” or “PMC”) Motion to Compel Arbitration and to Dismiss

Complaint, or, Alternatively, to Dismiss the Complaint for Lack of Personal Jurisdiction (dkt.

12) [hereafter “Motion to Compel and Dismiss”] to September 29, 2020. Plaintiffs further state

as follows:

       1.      On June 15, 2020, Plaintiffs filed the Complaint against PMC.

       2.      On September 1, 2020, Defendant filed its Motion to Compel and Dismiss.

       3.      The objection in response to PMC’s Motion is due on September 15, 2020.
              Case 1:20-cv-00706-JL Document 13 Filed 09/08/20 Page 2 of 3




         4.      Plaintiffs’ counsel is in need of additional time to evaluate the arguments

supporting the motion, discuss those arguments with Plaintiffs, and formulate appropriate and

thorough responses to the motion.

         5.      Good cause exists for this request, and a brief, two-week extension of time until

September 29, 2020, would not cause prejudice to Defendant or the Court.

         6.      This extension is not sought for dilatory reasons or any other improper purpose,

and Plaintiffs have not previously sought an extension to the same effect.

         7.      The requested extension would not result in the continuance of any hearing,

conference, or trial.

         8.      No memorandum of law is filed in support of this motion because the relief

sought is within the discretion of the Court.

         9.      Counsel for Defendant was contacted by email to confer in good faith in an effort

to obtain concurrence to the relief sought by this Motion, and counsel for Defendant agreed to

the extension sought herein.

         WHEREFORE, Plaintiffs Daschbach and Person respectfully request that this Honorable

Court:

         A.      Enter an order granting an extension of time for Plaintiffs to respond to

Defendant’s Motion to Compel and Dismiss, to September 29, 2020; and

         B.      Grant such other and further relief the Court deems necessary and just.
           Case 1:20-cv-00706-JL Document 13 Filed 09/08/20 Page 3 of 3




DATED: September 8, 2020                    Respectfully submitted,


                                    By:      /s/ V. Richards Ward, Jr., Esq.
                                            V. Richards Ward, Jr., Esquire
                                            NH Bar #14262
                                            Law Office of V. Richards Ward, Jr., PLLC
                                            39 North Main Street, Unit D-3
                                            P.O. Box 1117
                                            Wolfeboro, NH 03894
                                            Rick@VRWardLaw.com
                                            (603) 569-9222

                                            Patrick H. Peluso*
                                            ppeluso@woodrowpeluso.com
                                            Taylor T. Smith*
                                            tsmith@woodrowpeluso.com
                                            Woodrow & Peluso, LLC
                                            3900 E. Mexico Avenue, Suite 300
                                            Denver, CO 80210
                                            Phone: (720) 213-0676

                                            Attorneys for Plaintiffs
                                            *Pro Hac Vice




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above titled document

was served upon counsel of record by filing such papers via Court’s ECF system on September

8, 2020.

                                             /s/ V. Richards Ward, Jr., Esq.
